Exhibit 10.1

 

[g101451kgi001.jpg]

January 31, 2008

 

Mark A. Hess

 

Dear Mark:

 

We are pleased to extend you an offer of employment with Geokinetics in the
position of Vice President & Chief Accounting Officer.  This offer shall
supersede any and all previous offers, agreements or understandings, if any,
between you and Geokinetics.

 

The key components of your employment with Geokinetics are as follows:

 

·                  Your position will be Vice President & Chief Accounting
Officer and you will report to Scott McCurdy, Chief Financial Officer.  You will
devote substantially all of your business time, attention and best efforts to
the affairs of the Company.

 

·                  Your starting base salary will be 14,166.67 per month, which
amounts to $170,000 on an annual basis.   Your salary will be reviewed annually.

 

·                  In addition to your salary, you will be eligible to
participate in a bonus plan with an annual target of 37.5% (0 - 75%) of your
annual base salary.  This will be paid in accordance with the Company’s Total
Compensation Program.  You must be employed at the time of payment in order to
receive your annual bonus.

 

·                  You will be eligible for a sign-on bonus in the amount of
$30,000, to be paid within thirty (30) days of your start date.  Should you
resign within twelve (12) months of your start date, you will be required to
repay the amount of the sign-on bonus paid to you.

 

·                  You will be eligible for a grant of 3500 shares of restricted
stock, subject to the approval by Geokinetics’ Board of Directors.  
Restrictions on this stock will be lifted in three equal, yearly, installments
beginning one (1) year from the Effective Date, which will be May 15, 2008.  The
grant will be subject to all of the provisions of the 2007 Stock Awards Plan
(including change of control provisions).

 

·                  You will also be eligible to participate in our employee
benefits program (including 401k, medical and dental, etc.) in accordance with
the terms of each Plan’s provisions.   You will receive full-reimbursement for
all business-related expenses including CPA fees, licenses, training, etc.  You
will also be entitled to four (4) weeks of vacation annually.  On your first day
of employment, please bring verifying documentation (i.e., Social Security
numbers and dates of birth) if you have dependents for whom you wish to have
covered under the Company’s benefits program.

 

·                  Should the Company terminate your employment, other than for
cause, you will be entitled to receive as compensation a sum equal to .75 times
your annual base salary.  This would be paid in accordance with the Company’s
policy in place at the time.

 

·                  Following the occurrence of a Change in Control (as defined
in the Geokinetics Inc. 2002 Stock Awards Plan) that results in a dimunition of
your duties, responsibilities or position in the management of the Company
and/or results in a material negative impact on your renumeration (“a Material
Negative Event”), you will have the right to terminate the Agreement

 

--------------------------------------------------------------------------------


 

by written notice to the Company within 90 days following the occurrence of the
Material Negative Event by giving 60 days notice.  If you make the election to
terminate the Agreement under this section and have given the required notice,
then you shall be entitled to receive as compensation a sum equal to your annual
base salary.  Such amount shall be paid in a single lump sum on your employment
termination date.  This would be paid in accordance with the Company’s policy in
place at the time.

 

·                  Notwithstanding anything to the contrary in this Agremeent,
to the extent that you, in your individual capacity, or your advisors determine
that you are deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) and that compliance with Section 409A of the Code so requires, you and
the Company agree that any non-qualified deferred compensation payments due to
you under this Agreement in connection with a termination of your employment
which do not constitue short-term deferrals and would otherwise have been
payable to you at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum, immediately following, the expiration of such six-month
period.

 

·                  As with all compensation and benefits programs, the Company
reserves the right to change, amend or discontinue them at any time.

 

·                  It is agreed that your hiring is confidential and shall not
be disclosed by you, other than to fulfill obligations to your current employer
and by the Company, other than to arrange for necessary steps to your beginning
employment until your start date.  Upon your start date, which will be deemed
your hire date, if you are designated as a Section 16 Officer, the Company will
make a public announcement of your hire.

 

·                  In the course of performing your duties, you will be handling
information concerning the Company, including, but not limited to, financial
accounting, statistical and personnel information.  All such information is
confidential and shall not be disclosed, directly or indirectly, to any person
other than authorized agents of the Company.  Upon your release or resignation,
you agree not to remove, retain, copy, or utilize andy confidential, privileged
or proprietary information or property of the Company.  All discoveries,
inventions or techniques developed in the course of your employment belong to
the Company and will be disclosed and assigned to it by you.  You will be
required to execute the Company’s standard forms with regards to the above upon
hire and periodically thereafter.

 

·                  Your anticipated start date will be April 1, 2008.

 

Your employment is on an “at-will” basis, meaning that both you and the Company
are free to terminate the employment relationship at any time, for any reasons,
with or without notice, and with or without cause.

 

This offer of employment, and your continued employment with the Company, is
conditioned upon the following: In the event one or more conditions are not
satisfied nor or in the future, this offer may be rescinded or your employment
terminated if it has already commenced:

 

·                  Satisfactory results of a standard background check which may
include verification of education, verification of previous employment,
satisfactory references, review of your credit report, a drug screen, and a
criminal history report. Appropriate authorization forms are included with this
letter for you to sign and return.  Given the nature of your position, you also
agree that these checks may be performed periodically over the course of your
employment in accordance with the Company’s policies for senior financial
personnel.

 

2

--------------------------------------------------------------------------------


 

·                  Confirmation by you that you have not entered into any
contracts, agreements or covenants with any prior employer that would prevent
you from working in the capacity for which you have been offered employment.

 

·                  Your execution of the Company’s Patent and Confidentiality
Agreement, which is included with this letter for you sign and return.

 

·                  Verification of your legal right to work in the United
States. Proof of employability is required on or before your start date.
Included with this letter is a list that sets forth acceptable documents to
satisfy this requirement.

 

·                  Execution of the Company’s standard Employment Application,
which is included with this letter for you to complete and return. If you have
submitted a complete Employment Application within the past twelve (12) months,
you do not need to complete and submit a new Employment Application.

 

We look forward to having you as a member of our team and are confident that you
will find your employment here rewarding.  If all of the foregoing is
acceptable, please sign below and return one copy of this letter to the
undersigned along with the other requested documentation.

 

Sincerely,

 

 /s/ Scott McCurdy

 

 /s/ David N. Barbee

Scott McCurdy

 

David N. Barbee

Vice President & CFO

 

Vice President, Human Resources

 

 

AGREED and ACCEPTED:

 

 

 

 

 

 /s/ Mark A. Hess

 

Mark A. Hess

 

 

 

   3/17/08

 

Date

 

 

3

--------------------------------------------------------------------------------